DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 21 have been cancelled.  Claims 1, 20, and 39 have been amended.  Claims 1-4, 7, 11-17, 20, 23-26, 30-36, and 39 pending and examined below.

Allowable Subject Matter
Claims 1-4, 7, 11-17, 20, 23-26, 30-36, and 39 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record US 20150332213 A1 discloses a method and system for piece-picking or piece put-away within a logistics facility. The system includes a central server and at least one mobile manipulation robot. The central server is configured to communicate with the robots to send and receive piece-picking data which includes a unique identification for each piece to be picked, a location within the logistics facility of the pieces to be picked, and a route for the robot to take within the logistics facility. The robots can then autonomously navigate and position themselves within the logistics facility by recognition of landmarks by at least one of a plurality of sensors. The sensors also provide signals related to detection, identification, and location of a piece to be picked or put-away, and processors on the robots analyze the sensor information to generate movements of a unique articulated arm and end effector on the robot to pick or put-away the piece.

As per independent claim 20, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious issue a first instruction to the robotic manipulator that when executed causes the robotic manipulator to perform non-prehensile probing of the item to gather data regarding the item to make a grasping attempt at least more likely to succeed, wherein the gathered data includes an additional view of the item, item stiffness, or item material, or is to confirm item calibration and issue at least one second instruction to the robotic manipulator that when executed causes the robotic manipulator to attempt to grasp the retrieved item, wherein the second instruction is based on the data regarding the item gathered from the non-prehensile probing.
As per independent claim 39, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious issuing at least a second instruction to the robotic manipulator using the analysis module, wherein the second instruction incorporates a corrective action regarding how a second grasp attempt is performed that is based at least in part on the received sensor data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Basil T. Jos/Primary Examiner, Art Unit 3664